Braley, J.
The trial judge found that the allegations in the first, second, third, fourth and sixth paragraphs of the bill as amended were true. It thus appears that the plaintiff, who owns a parcel of land in the town of Scituate, with the buildings thereon, bounded on the north by Marshfield Avenue, to the center of which he owns the fee, and on the east by Humarock Beach, has been annoyed in common with other summer residents by a large number of persons obtaining access to the beach by using the way, and'trespassing upon his land, and whose conduct while on the shore creates a nuisance. The avenue was laid out by the county commissioners in July, 1890, and extended in a general direction “to the sea.” The plaintiff built a fence across the avenue excluding travellers from passing in an easterly direction within the limits of the way for a distance of about eighty feet, and it is alleged in the sixth paragraph of the bill that the defendants entered upon the plaintiff’s land without *550right, and “destroyed said fence and burned the wood of which it was composed,” and stated, that, if the plaintiff erected another fence at the end of the avenue, they would destroy it. The plaintiff, however, disclaimed at the trial any damages for the destruction of the fence, and in so far as injunctive relief is asked because of the plaintiff’s fear of similar acts in the future, the finding, that the defendants have not threatened to interfere with the exercise of any legal rights of the plaintiff which he may possess, not being plainly wrong, is decisive. It is unnecessary to decide the other questions. The decree dismissing the bill is affirmed with costs.

Ordered accordingly.